In an action to recover damages for breach of contract, the defendants appeal from so much of an order of the Supreme Court, Suffolk County (D’Amilio, J.), dated June 6, 1997, as denied their motion to stay arbitration and granted that branch of the plaintiff’s cross motion which was to compel arbitration.
Ordered that the order is affirmed insofar as appealed from, with costs.
Contrary to the defendants’ contention, the arbitration agreement executed by their former counsel, with their obvious consent, was sufficient to bind them to arbitrate the dispute as framed by the pleadings herein. Accordingly, the parties should expeditiously proceed to the arbitration to which they agreed.
The defendants’ remaining contentions are without merit. Miller, J. P., Sullivan, Pizzuto and Florio, JJ., concur.